Citation Nr: 0532210	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  00-20 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as secondary to service-
connected disorders.   
 
2.  Entitlement to an increase in a 10 percent rating for a 
right knee disability.   
 
3.  Entitlement to an increase in a 10 percent rating for a 
left knee disability.   
 
4.  Entitlement to an increase in a 10 percent rating for 
bilateral calluses of the feet.   
 
5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from December 1977 to January 
1986 and from May 1987 to December 1991.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2004).  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from February 2000, June 2000, and July 
2003 RO rating decisions.  The February 2000 RO decision, in 
pertinent part, denied service connection for an acquired 
psychiatric disorder, claimed as secondary to service-
connected disorders.  

The June 2000 RO decision, in pertinent part, denied an 
increase in a 10 percent rating for a right knee disability; 
denied an increase in a 10 percent rating for a left knee 
disability; denied an increase in a 10 percent rating for 
bronchial asthma; and denied an increase in a 10 percent 
rating for bilateral calluses of the feet.  

The July 2003 RO decision denied a claim for a TDIU rating.  
The veteran provided testimony at a personal hearing at the 
RO in July 2003.  In May 2005, the veteran testified at a 
Board videoconference hearing.  A September 2005 motion to 
advance the case on the Board's docket was granted by the 
Board in September 2005.

The Board notes that at the May 2005 Board hearing, the 
veteran withdrew the issue of entitlement to an increase in a 
10 percent rating for bronchial asthma.  Therefore, that 
issue is no longer before the Board.  

The Board also observes that at the May 2005 Board hearing 
the veteran raised the issue of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  In 
other statements on appeal the veteran has also raised the 
issues of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
hypertension; entitlement to service connection for diabetes, 
to include as under the provisions of 38 U.S.C.A. § 1151 as 
due to VA treatment; and entitlement to an increase in a 40 
percent rating for a low back disability.  Such issues are 
not before the Board at this time and are referred to the RO 
for appropriate action.  

The present Board decision addresses the issues of 
entitlement to service connection for an acquired psychiatric 
disorder, claimed as secondary to service-connected 
disorders; entitlement to an increase in a 10 percent rating 
for a right knee disability; entitlement to an increase in a 
10 percent rating for a left knee disability; and entitlement 
to an increase in a 10 percent rating for bilateral calluses 
of the feet.  The issue of entitlement to a TDIU rating is 
the subject of the remand at the end of the decision.  




FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claims addressed in this decision has been developed and 
the veteran has received the required notice.  

2.  The veteran's depression is attributable to her service-
connected endometriosis with a total hysterectomy.  

3.  The veteran's right knee disability is manifested by 
arthritis with some limitation of motion (motion was from 0 
to 110 degrees on last examination), and no instability.  

4.  The veteran's left knee disability is manifested by 
arthritis with minimal limitation of motion (motion was from 
0 to 140 degrees on last examination), and no instability.  

5.  The veteran's bilateral calluses of the feet are no more 
than moderate in degree.  


CONCLUSIONS OF LAW

1.  Depression is proximately due to or the result of 
service-connected endometriosis with a total hysterectomy.  
38 C.F.R. § 3.310 (2004).  

2.  The criteria for a rating in excess of 10 percent for a 
right knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (2004).  

3.  The criteria for a rating in excess of 10 percent for a 
left knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (2004).  

4.  The criteria for a rating in excess of 10 percent for 
bilateral calluses of the feet have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Depression

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service-
connected disability aggravates a non-service-connected 
disability.  When there is such aggravation of a non-service-
connected disability, which is proximately due to or the 
result of a service-connected condition, the veteran will be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  

The veteran is service-connected for a low back disability, 
endometriosis with a total hysterectomy, a right knee 
disability, a left knee disability, bronchial asthma, 
bilateral calluses of the feet, hirsutism and 
pseudofolliculitis barbae, and hemorrhoids.  

Her service medical records for her first period of service 
from December 1977 to January 1986 show that she was noted to 
have anxiety on one occasion in December 1982.  A December 
1982 emergency care and treatment report noted that the 
veteran reported that she was assaulted.  She stated that she 
and her boyfriend fought and that she was thrown to the 
ground striking back.  It was noted that she had alcohol on 
her breath.  The diagnoses were contusion to the head and 
anxiety secondary to trauma/assault with inexperience with 
alcohol.  A July 1985 objective separation examination report 
included a notation that the veteran's psychiatric evaluation 
was normal.  

The service medical records for her second period of service 
from May 1987 to December 1991 do not refer to complaints of 
or treatment for psychiatric problems.  

The first post-service actual clinical evidence of any 
psychiatric problems is in March 2001, many years after the 
veteran's separation from service.  The United States Court 
of Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  

A March 2001 VA psychiatric examination report noted that the 
veteran's claims file was reviewed.  The veteran reported 
that she was upset that she had a hysterectomy in 1995.  She 
stated that, at that time, she was thirty-five or thirty-six 
and that she wanted to have five babies.  It was noted that 
as a result of fibroid tumors a hysterectomy was performed 
and that she gave her consent to that surgery.  She reported 
that she had never made an adequate adjustment to her 
inability to reproduce.  It was noted that she reacted with 
sadness and a depressed mood.  The veteran also reported that 
she was raped in 1997.  The veteran stated that her feelings 
of depression were manifested by irritability as well as a 
bad temper and that she had been told that she had an 
attitude.  The veteran stated that she was rather obsessed 
with the hysterectomy and to some extent with the rape.  She 
indicated that her depression varied over time.  The veteran 
reported that she was currently taking Prozac.  It was 
reported that the veteran made little mention of her general 
physical symptoms to include her knees, low back pain, and 
hirsutism.  It was noted that such were mentioned to some 
extent, but that clearly it was the fibroid tumors that led 
to the hysterectomy that was most troublesome to her.  The 
diagnoses were adjustment disorder with depressed mood and 
personality disorder not otherwise specified, described by 
the veteran as introversion, untrusting of people, and a 
tendency to isolate.  The examiner commented that the 
veteran's depression was directly related to the fibroid 
tumors and the hysterectomy.  The examiner stated that the 
rape aggravated the depression by doubling its intensity.  It 
was noted that any depression was not significantly related 
to other conditions.  

Subsequent VA and private treatment records show treatment 
for variously diagnosed psychiatric disorders, including 
depression, a bipolar disorder, and PTSD.  An August 2001 
entry noted that the veteran reported a past medical history 
of PTSD and depression.  She stated that she began having 
problems five years earlier after having a hysterectomy and 
that she had struggled with depression since that time.  As 
to an assessment, it was noted that the veteran had a past 
diagnosis of PTSD and depression and that she presented with 
symptoms consistent with mild to moderate mania.  Another 
August 2001 entry related an assessment of depression with 
psychotic features versus bipolar diagnosis.  An October 2001 
entry related an assessment of bipolar disorder, mixed, 
manic, and depressed.  It was noted that if the same symptoms 
were experienced during service, the case might be service-
connected.  

An October 2001 private psychiatric evaluation report noted 
that the veteran reported that she had a history of chronic 
asthma, chronic low back pain, and pains in both her knees.  
The reported that her problems began following a hysterectomy 
which was performed in 1995.  She stated that since that 
time, she had been chronically, severely, depressed and 
anxious.  The diagnoses were major depression with psychotic 
features, and personality disorder, not otherwise specified.  

A January 2002 VA psychiatric examination report noted that 
the veteran's claims file was reviewed by the examiner.  The 
examiner reported that the history was taken from the 
veteran's direct statements and was subject to the usual 
errors.  It was noted that she reported that her depression 
started mainly in 1995 after a hysterectomy.  The diagnosis 
was major depressive disorder.  The examiner commented that 
from the history provided by the veteran, it was not at least 
as likely as not that her depressive disorder was related to 
her service-connected disabilities.  

A February 2003 entry noted that the veteran had a history of 
depression going back to 1996, a year after her hysterectomy 
in 1995.  The impression included bipolar, circular, 
currently slight.  An April 2003 VA general medical 
examination report noted that the veteran reported that she 
had a hysterectomy in June 1995 because of fibroids and that 
she had depression.  She stated that the depression started 
soon after the hysterectomy.  The diagnoses included history 
of bipolar and depression.  

In a July 2003 statement, a VA psychiatrist stated that some 
of the veteran's depression was secondary to her 
hysterectomy.  In a January 2004 statement, the same VA 
psychiatrist indicated that the veteran had a history of 
depression going back to 1996, a year after a hysterectomy in 
1995.  It was noted that that since that time the veteran had 
been obsessed about having more babies.  The psychiatrist 
reported that her current diagnosis was bipolar disorder.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens, supra.  

The Board observes that some of the treatment reports, such 
as the August 2001 and October 2001, noted above, include 
references to the veteran having a past medical history of 
PTSD and depression and notations that her depression began 
after a hysterectomy five years earlier.  Treatment entries 
in 2003 also refer to depression since a hysterectomy in 
1995.  However, such references are apparently based solely 
on a history provided by the veteran and are not probative in 
linking any current psychiatric disorder with service or a 
service-connected disorder.  See Reonal v. Brown, 5 Vet. App. 
458 (1995).  

The Board notes that the March 2001 VA psychiatric 
examination report, noted above, related a diagnosis of 
adjustment disorder with depressed mood and a personality 
disorder, not otherwise specified.  The examiner specifically 
commented that the veteran's depression was directly related 
to her fibroid tumors and her hysterectomy.  The Board notes 
that the examiner indicated that the veteran's claims file 
had been reviewed and discussed the veteran's medical history 
in detail.  

The January 2002 VA psychiatric examination report, noted 
above, indicated that the veteran's claims file had been 
reviewed.  The diagnosis was major depressive disorder.  The 
examiner commented that from the history provided by the 
veteran, it was not at least as likely as not that her 
depressive disorder was related to her service-connected 
disabilities.  However, it appears to the Board that the 
examiner did not review the veteran's claims folder as 
thoroughly as the March 2001 examiner.  He specifically 
indicated that he based his opinion on the veteran's history 
alone.  Although an examiner can render a current diagnosis 
based on his examination of a claimant, without a thorough 
review of the record, his opinion regarding etiology can be 
no better than the facts alleged by the claimant.  See Swann 
v. Brown, 5 Vet. App. 229 (1993).  Given such circumstances, 
his opinion would normally be of a lessened probative value.  

The July 2003 and January 2004 statements from a VA 
psychiatrist also do not specifically indicate a review of 
the veteran's claims folder.  See Swann.  However, they are 
at least somewhat supportive of the previous statement from 
the VA examiner at the March 2001 psychiatric examination 
report.  Therefore, the Board finds that the opinion provided 
by the examiner pursuant to the March 2001 VA psychiatric 
examination, that essentially related the veteran's 
depression to her service-connected endometriosis with a 
total hysterectomy, is more probative in this matter.  See 
Wensch v. Principi, 15 Vet. App. 362 (2001).  

Based on the totality of the evidence, the Board finds that 
the veteran's current depression is due, at least in part, to 
her service-connected endometriosis with a total 
hysterectomy.  The evidence is at least in equipoise on this 
point, and thus the veteran is to be given the benefit of the 
doubt.  38 U.S.C.A. § 5107(b).  The Board finds that the 
veteran's current depression is proximately due to or the 
result of her service-connected endometriosis with a total 
hysterectomy.  Accordingly, secondary service connection for 
depression is warranted.  

II.  Knee Disabilities

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When rating a service-
connected disability, the entire history must be borne in 
mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, in a claim for increased rating, the most recent 
evidence is generally the most relevant, as the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010.  

Limitation of flexion of a leg to 60 degrees warrants a 0 
percent rating.  A 10 percent rating requires that flexion be 
limited to 45 degrees.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent is warranted 
when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Limitation of extension of a leg to 5 degrees warrants a 0 
percent rating.  A 10 percent rating requires that extension 
be limited to 10 degrees.  A 20 percent rating requires that 
extension be limited to 15 degrees.  A 30 percent rating 
requires that extension be limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The normal range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.  

The most recent September 2003 VA orthopedic examination 
report noted that the veteran reported that she had no 
swelling or locking, but that she had painful crepitance of 
the knees.  The examiner reported that the veteran's patellae 
were stable and that she had no swelling.  The examiner 
indicated that the veteran had a negative drawer sign and a 
negative McMurray sign, bilaterally.  It was noted that the 
veteran did have moderate retropatellar crepitance, 
bilaterally.  The examiner stated that compression of the 
patellae, bilaterally, did not accentuate the discomfort.  
The examiner indicated that the veteran had a normal range of 
motion on the left knee with flexion of 140 degrees, but that 
there was some limitation of motion on the right, as she was 
able to flex only to 110 degrees.  It was noted that X-rays 
of both knees were normal.  The impression was patellofemoral 
syndrome on the right.  

Other recent treatment records show that the veteran was 
treated for knee problems on multiple occasions.  Some of 
such records refer to degenerative joint disease (arthritis) 
of the knees.  A prior April 2003 VA general medical 
examination report noted that the veteran had no swelling, 
effusion, or tenderness of the joints.  It was noted that 
there was no joint laxity or muscle atrophy.  The diagnoses 
referred to other disorders.  

A January 2002 VA examination report noted that examination 
of the right knee showed slight crepitation and no effusion.  
The examiner indicated that there was tenderness to palpation 
in the medial, lateral, and inferior aspect of the knee.  
There was no instability of the joint.  The examiner reported 
that flexion was from 10 to 120 degrees with pain from 90 to 
120 degrees.  As to the left knee, the examiner reported that 
there was no crepitation or effusion.  It was noted that 
there was tenderness to palpation in the medial, lateral, and 
inferior aspect of the knee and no instability of the joint.  
The examiner stated that flexion was from 5 to 120 degrees 
with pain at 120.  It was noted that there was no further 
flexion or extension due to pain.  The diagnoses included 
mild patellofemoral syndrome, bilateral knees.  

A March 2001 VA orthopedic examination report noted that 
examination of the knees showed a range of motion from 0 to 
90+.  The examiner stated that the exact extent could not be 
determined because the veteran could not lie on her back.  It 
was noted that there was some slight tenderness under the 
patellae, bilaterally.  The examiner indicated that there was 
no medial, lateral, collateral ligamentous laxity and that 
there was a negative McMurray, a negative Lachman, and a 
negative anterior drawer sign.  It was noted that X-rays of 
the knees showed flattening of the patella surface with some 
beginning osteophytes, especially on the left patella.  The 
diagnoses included chondromalacia of the patella.  

A prior March 2000 VA general medical examination report 
related a right knee range of motion from 0 to 75 degrees 
associated with pain.  The examiner indicated that there was 
tenderness along the knee joint on patellofemoral 
compression.  It was noted that the ligaments were stable and 
that there was a negative anterior drawer sign.  As to the 
left knee, the examiner indicated that range of motion was 
from 0 to 75 degrees with verbal complaints of pain.  It was 
noted that there was a negative anterior drawer sign and that 
there was tenderness on patellofemoral compression.  The 
examiner indicated that the ligaments were stable on valgus 
and varus stress.  The diagnoses included chondromalacia with 
limited motion and X-rays as described.  The examiner stated 
that an additional 10 degrees of loss of flexion should be 
assigned because of pain with repeated use and flare-ups.  It 
was noted that there was no additional loss of range of 
motion because of impaired endurance, weakness, or 
incoordination.  

A.  Right Knee

The medical evidence of record shows that the veteran's right 
knee has arthritis (degenerative joint disease) established 
by X-ray findings.  The Board observes that the range of 
motion reported at the most recent September 2003 VA 
orthopedic examination, noted above, as well as at 
examinations in January 2002, March 2001, and March 2000, 
would be rated 0 percent if strictly rated under the 
limitation of motion Diagnostic Codes 5260 and 5261, although 
the presence of arthritis with some limitation of motion 
warrants a 10 percent rating under arthritis Diagnostic Codes 
5003 and 5010.  Even considering the effects of pain during 
use and flare-ups, there is no probative evidence that right 
knee motion is limited to the degree required for a 20 
percent rating under the limitation of motion codes.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

A precedent opinion of the VA's General Counsel has held that 
separate ratings under Diagnostic Code 5260 (limitation of 
flexion) and Diagnostic Code 5261 (limitation of extension), 
may be assigned for disability of the same joint.  See 
VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).  However, the 
most recent September 2003 VA examination orthopedic report, 
as well as other recent treatment records, shows extension of 
0 degrees, which is full extension.  Only limitation of 
flexion is shown in the such clinical evidence.  Although 
some limitation of extension is shown on other prior 
examination reports, the most recent examination report does 
not support a separate rating as the veteran is shown to have 
full extension.  Additionally, no instability was found at 
the September 2003 VA examination.  Therefore, separate 
ratings under Diagnostic Codes 5260 and 5261 are not 
appropriate.  

Further, precedent opinions from the VA General Counsel also 
permit separate disability ratings for arthritis with 
limitation of motion, and for any compensable degree of 
instability.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); 
VAOGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  However, as 
noted above, the most recent September 2003 orthopedic 
examination report indicated that the veteran's patellae were 
stable and that she had a negative drawer sign and negative 
McMurray sign.  The other examination reports, noted above, 
also fail to show instability of the right knee.  Thus, a 
compensable percent rating for right knee instability under 
Diagnostic Code 5257 is not in order.  38 C.F.R. § 4.31.  It 
follows that in addition to the 10 percent rating assigned 
for right knee arthritis with limitation of motion, there may 
be no separate compensable rating based on right knee 
instability.  

The weight of the evidence demonstrates that the veteran's 
right knee disability is no more than 10 percent disabling.  
As the preponderance of the evidence is against the claim for 
an increased rating for this disability, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinkski, 1 Vet. App. 49 
(1990).  

B.  Left Knee Disability

The medical evidence of record shows that the veteran's left 
knee has arthritis (degenerative joint disease) established 
by X-ray findings.  The Board observes that the range of 
motion reported at the most recent September 2003 VA 
orthopedic examination, as well as at examinations in January 
2002, March 2001, and March 2000, does not actually meet the 
standards for a 10 percent rating under the limitation of 
motion Diagnostic Codes 5260 and 5261, although arthritis 
with minimal limitation of motion warrants a 10 percent 
rating under Diagnostic Codes 5003 and 5010.  Even 
considering the effects of pain during use and flare-ups, 
there is no probative evidence that right knee motion is 
limited to the degree required for a 20 percent rating under 
the limitation of motion codes.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A precedent opinion of the VA's General Counsel has held that 
separate ratings under Diagnostic Code 5260 (limitation of 
flexion) and Diagnostic Code 5261 (limitation of extension), 
may be assigned for disability of the same joint.  See 
VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).  However, the 
most recent September 2003 VA examination orthopedic report, 
as well as other recent treatment records, shows extension of 
0 degrees, which is full extension.  In fact, no limitation 
of flexion was shown at that time.  Although some limitation 
of extension (as well as flexion) is shown on other prior 
examination reports, the most recent examination report does 
not support a separate rating as the veteran is shown to have 
full extension.  Additionally, no instability was found at 
the September 2003 VA examination.  Therefore, separate 
ratings under Diagnostic Codes 5260 and 5261 are not 
appropriate.  

Further, precedent opinions from the VA General Counsel also 
permit separate disability ratings for arthritis with 
limitation of motion, and for any compensable degree of 
instability.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); 
VAOGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  However, as 
noted above, the most recent September 2003 orthopedic 
examination report indicated that the veteran's patellae were 
stable and that she had a negative drawer sign and negative 
McMurray sign.  The other examination reports, noted above, 
also fail to show instability of the right knee.  Thus, a 10 
percent rating for left knee instability under Diagnostic 
Code 5257 is not in order.  38 C.F.R. § 4.31.  It follows 
that in addition to the 10 percent rating assigned for left 
knee arthritis with limitation of motion, there may be no 
separate compensable rating based on right knee instability.  

The weight of the evidence demonstrates that the veteran's 
left knee disability is no more than 10 percent disabling.  
As the preponderance of the evidence is against the claim for 
an increased rating for this disability, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.  

III.  Bilateral Calluses of the Feet

The RO has rated the veteran's bilateral foot disability 
under Diagnostic Code 5284, pertaining to other foot 
injuries.  

Other foot injuries are rated 10 percent when moderate, 20 
percent when moderately severe, and 30 percent when severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.  

The most recent October 2003 examination noted that the 
veteran reported that she was treated for calluses in the 
service.  She reported that she had surgery on both little 
toes and was given a local injection of the fifth toe and 
burring of a bone to reduce the callus.  The veteran stated 
that she had never been right since that time, that she 
continued to have pain in her little toes, and that had 
recurrences of calluses which she had shaved.  She indicated 
that she had difficulty wearing shoes especially high-heel 
shoes and even tennis shoes.  The veteran reported that her 
activity level had decreased and that she had gained weight.  
She also stated that her toes would become too painful for 
her to resume her physical activities.  The veteran reported 
that she would even lose her balance because of the pain in 
her feet.  

The examiner reported that the fifth toes, bilaterally, were 
clogged with a hyperkeratotic callus noted on the lateral 
aspect of the proximal nail fold, bilaterally.  The examiner 
noted that the nail plate was also thickened.  It was 
reported that X-rays showed calcaneal spurs, bilaterally, and 
that an arthroplasty was noted on the distal interphalangeal 
joints on the fifth toes, bilaterally.  The impression was 
recurrent callus of the fifth toes, bilaterally, with a 
dystrophic toenail of the fifth toes with chronic 
inflammation.  It was noted that there was also a history of 
losing balance and wearing uncomfortable shoes due to the 
callus recurrence.  

Other recent treatment records show treatment for bilateral 
foot problems.  An April 2003 VA general medical examination 
report did not specifically refer to the veteran's current 
foot symptomatology.  A prior January 2002 VA general medical 
examination report indicated that the veteran had calluses on 
the fifth digit, bilaterally, and that both were tender to 
palpation.  The examiner reported that on standing, the 
veteran had pes planus, bilaterally.  The diagnoses included 
bilateral calluses with adductal varus rotation, little toe, 
bilaterally.  

A March 2000 VA general medical examination report noted that 
the veteran's right foot had pes planus.  The examiner 
indicated that the fifth toes, bilaterally, had adducted 
varus.  The examiner noted that there was hypersensitivity on 
the dorsum of the toes, that there was no malalignment of the 
forefoot or mid foot, and that there was some tenderness in 
the small toes, bilaterally.  The examiner reported that the 
veteran could move the toes, bilaterally, without difficulty.  
The diagnoses included adductor varus rotation of the little 
toe.  The examiner reported that the veteran denied that 
normal repetitive daily use of the right and left foot 
resulted in weakness, incoordination, or increased pain and 
that she denied that she periodically experienced flare-ups 
that resulted in significant reduction in functional ability 
for more than just a brief period of time.  

Given the evidence, the Board finds that the veteran's 
bilateral calluses of the feet produce no more than a 
moderate degree of impairment of the feet, and therefore an 
increased rating is not warranted.  The evidence fails to 
indicate moderately severe impairment as required for a 
higher 20 percent rating under Diagnostic Code 5284.  In 
reaching this decision, the Board has considered the effects 
of pain during use and flare-ups.  The Board further finds 
that separate compensable ratings are not warranted for the 
feet because the evidence does not show moderate impairment 
of either foot individually by the veteran's calluses.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The weight of the evidence demonstrates that the veteran's 
bilateral calluses of the feet are no more than 10 percent 
disabling.  As the preponderance of the evidence is against 
the claim for an increased rating for this disability, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) indicates, 
generally, that four elements are required for proper VCAA 
notice: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  In a July 2000 statement 
of the case, an October 2001 letter, a September 2002 
supplemental statement of the case, a July 2003 RO hearing, a 
September 2003 letter, a January 2004 supplemental statement 
of the case, a May 2004 supplemental statement of the case, a 
July 2004 supplemental statement of the case, an August 2004 
letter, a January 2005 supplemental statement of the case, 
and at the May 2005 Board hearing, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  He has received 
multiple copies of the text of 38 C.F.R. § 3.159.  Therefore, 
the Board finds that he has been properly notified pursuant 
to the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board notes that the Court in Pelegrini, supra, also 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case the initial AOJ 
decision was made prior to enactment of the VCAA.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error.  The 
timing of the notice was non-prejudicial in this case.  In 
this regard, the veteran has been notified of the applicable 
laws and regulations that set forth the criteria for 
entitlement to service connection.  The discussions in the 
rating decisions, the statement of the case, the supplemental 
statements of the case, the RO hearing, and the Board 
hearing, have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  The Board therefore finds that the notice 
requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.  

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the requests for information.  The 
Board remanded this case to assist the veteran, and a VA 
examination was preformed.  Therefore, further delay in the 
adjudication of this case is not warranted.  


ORDER

Secondary service connection for depression is granted.  

An increased rating for a right knee disability is denied.  

An increased rating for a left knee disability is denied.  

An increased rating for bilateral calluses of the feet is 
denied.  


REMAND

The remaining issue on appeal is entitlement to a TDIU 
rating.  As discussed above, the Board has granted service 
connection for depression.  Therefore, the case must be 
remanded to the RO so that it may establish a percentage 
disability rating for depression.  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with her claim includes re-
adjudicating the TDIU claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board further finds that the issue of 
entitlement to TDIU is intertwined with the issue of 
assignment of a rating for depression.  The appropriate 
remedy where a pending claim is inextricably intertwined with 
a claim currently on appeal is to remand the claim on appeal 
pending the adjudication of the inextricably intertwined 
claim.  See, Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, these issues are remanded for the following:  

1.  Establish a percentage disability 
rating for the veteran's service-connected 
depression.  

2.  Thereafter, review the claim for a 
TDIU rating.  If the claim is denied, 
issue a supplemental statement of the case 
to the veteran and her representative, and 
they should be given an opportunity to 
respond before the case is returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


